DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation in claim 16, lines 12-13 of “the first table side wall structure and the second table side wall structure a net-like table side wall” is indefinite because it is unclear what is meant by the recited limitation. For purposes of examination, the examiner will interpret the claim recitation of “” to mean --the first table side wall structure and the second table side wall structure comprise a net-like table side wall--.
Claim 18 recites the limitation “the table top wall” in line 5.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the the table top wall” to mean --the table side wall structure--.
Claim 21 recites the limitation “the first and second table top side supports” in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation “the table support legs” in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recitation in claim 20 of “table support legs,” and the recitation in claim 22 of “the table support legs” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Objections
Claims 1 and 25 are objected to because of the following informalities:  
The recitation in claim 16, line 13 of “having plurality of net apertures and arranged to form table side wall surface” should be changed to --having a plurality of net apertures and arranged to form a table side wall surface--.  
The recitation in claim 25, line 5 of “the seat bottom structure comprising seat bottom wall” should be changed to --the seat bottom structure comprising a seat bottom wall--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-19, and 23-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng (20030183264).

 	Regarding claim 16, Zheng (Figures 1-12) teaches a game table for exercise by playing a ball game with legs, the game table comprises: a table top structure with a see-through table top surface (Fig. 1, Part No. 32) (Para. 0039), the table top structure having a first table top end and a second table top end and a first table top side and a second table top side (Para. 0039), the first and second table top sides extending between the first and second table top ends (See fig. 1), and a first table side wall structure (Fig. 1, Part No. 22c) extending downwards from the table top structure and a second table side wall structure (30a) extending downwards from the table top structure, wherein the first and second table side wall structures being arranged to form a channel-like game space (See Fig. 1) together with the table top structure (Para. 0039), the channel-like game space having a first opening (38) and a second opening (38) at opposite ends of the channel-like game space (Para. 0039); the first table side wall structure and the second table side wall structure a net-like table side wall having plurality of net apertures and arranged to form table side wall surface of the game space (Para. 0034); and the see-through table top surface is arranged to provide a see-through structure into the channel-like game space (See fig. 1).  
 	It is noted that the prior art of Zheng (Para. 0039) discloses: “openings 38 may be provided in some or all of the panels 22a, 22b, 22c, 22d, 32 and 36. These openings 38 may be of any shape (e.g., triangular, circular, rectangular, square, diamond, etc.) and size.”


20 	Regarding claim 17, Zheng (Figures 1-12) teaches the table top structure comprising at least one of the following: one or more table top openings (38) arranged to form the see-through table top surface (See Fig. 1), the see-through table top surface is arranged to provide a see-through structure into the game space (See Fig. 1); a solid table top wall made of transparent material and arranged to form the see-through table top surface, the see-through table top surface is arranged to provide a see-through structure into the game space;3Serial No. UnassignedAttorney Dkt: 44610-24 PCT US Amendment dated: July 7, 2020a net-like table top wall having plurality of net apertures and arranged to form the see-through table top surface, the see-through table top surface is arranged to provide a see-through structure into the game space (See fig. 1).  


	Regarding claim 18, Zheng (Figures 1-12) teaches the table top structure comprises a first table top side support (Fig. 1, Part No. 26d) forming the first table top side and extending between the first table top end and the second table top end, and a second table top side support (24c) forming the second table top side and extending between the first table top end and the second table top end (See Fig. 1-1A) (Para. 0035-0036), the table top wall being supported to the first and second table top side supports; or the table top structure comprises: a first table top side support forming the first table top side and extending between the first table top end and the second table top end, and a second table top side support forming the second table top side and extending between the first table top end and the second table top end; and a first table top end support (24d) forming the first table top end and extending between the first table top side and the second table top side, and a second table top end support (24b) forming the second table top end and extending between the first table top side and the second table top side, the table top wall being supported to the first and second table top end supports and to the first and second table top side supports (See fig. 1-1A).  


	Regarding claim 19, Zheng (Figures 1-12) teaches at least one of the first table side wall (22c) and the second table side wall (30a) is made of: rigid material; or flexible material (Para. 0034); or elastic material.  


	Regarding claim 23, Zheng (Figures 1-12) teaches the game table comprises: a bottom structure (Fig. 1, Part No. 30f) (Para. 0038) forming the bottom of the channel-like game space (See Fig. 1); or a bottom structure forming the bottom of the channel-like game space and comprising a bottom wall; or 5Serial No. UnassignedAttorney Dkt: 44610-24 PCT USAmendment dated: July 7, 2020a bottom structure forming the bottom of the channel-like game space, the table side wall being connected to the bottom structure35.  


	Regarding claim 24, Zheng (Figures 1-12) teaches a game equipment for exercise by playing a ball game with legs, the game equipment comprises: a game table comprising: a table top structure with a see-through table top surface (Fig. 1, Part No. 32) (Para. 0039), the table top structure having a first table top end and a second table top end and a first table top side (24c) and a second table top side (26d) (See Fig. 1) (Para. 0039), the first and second table top sides extending between the first and second table top ends (See fig. 1), and a first table side wall structure (Fig. 1, Part No. 22c) extending downwards from the table top structure and a second table side wall structure (30a) extending downwards from the table top structure, wherein the first and second table side wall structures being arranged to form a channel-like game space together with the table top structure (See Fig. 1), the channel-like game space having a first opening and a second opening at opposite ends of the channel-like game space (Para. 0039); the see-through table top surface is arranged to provide a see-through structure into the channel-like game space (See fig. 1); the game equipment comprises a first seat (Fig. 6, Part No. 104) arranged in connection with the first opening of the channel-like game space and a second seat (108) arranged in connection with the second opening of the channel-like game space (See Fig. 6) (Para. 0051); and the first and second seat (104, 106) comprises: a seat top structure arranged to form a seating surface (See fig. 6), the seat top structure having a first seat top end and a second seat top end and a first seat top side and a second seat top side (See fig. 6), the first and second seat top sides extending between the first and second seat top ends (See fig. 6), the first seat top end being arranged towards the channel-like game space (See fig. 6), and a first seat side wall extending downwards from the seat top structure (See fig. 6), a second seat side wall extending downwards from the seat top structure and a seat back wall extending downwards from the seat top structure (See fig. 6), the first and second seat side walls being arranged to form a goal space together with the seat top structure and the seat back wall (See fig. 6), the goal space having a goal opening towards 6Serial No. UnassignedAttorney Dkt: 44610-24 PCT USAmendment dated: July 7, 2020the channel-like game space (See fig. 6) (Para. 0048, 0051-0052).  
	It is noted that the prior art of Zheng (Para. 0039) discloses: “openings 38 may be provided in some or all of the panels 22a, 22b, 22c, 22d, 32 and 36. These openings 38 may be of any shape (e.g., triangular, circular, rectangular, square, diamond, etc.) and size.”


	Regarding claim 25, Zheng (Figures 1-12) teaches the first and second seat (Fig. 6, Part No. 104, 108) comprise seat bottom structure provided under the seat top structure, the seat bottom structure comprising an upward rising surface (Para. 0039, 0048); or the first and second seat (Fig. 6, Part No. 104, 108) comprise seat bottom structure provided under the seat top structure, the seat bottom structure comprising seat bottom wall extending under the seat top structure and between the seat side walls, and the seat bottom wall comprises an upward rising surface (Para. 0039).  


	Regarding claim 26, Zheng (Figures 1-12) teaches the height of the first and second openings of the game space are greater than the height of the first and second seats (Para. 0039) such that a leg opening is provided between the seat top structure of the first and second seats (104, 108) and the table top structure at the opposite ends of the channel-like game space (See fig. 6).  
	It is noted that the prior art of Zheng (Para. 0039) discloses: “openings 38 may be provided in some or all of the panels 22a, 22b, 22c, 22d, 32 and 36. These openings 38 may be of any shape (e.g., triangular, circular, rectangular, square, diamond, etc.) and size.”


15 	Regarding claim 27, Zheng (Figures 1-12) teaches the first and second seats (104, 108) are connected or secured to the game table (Para. 0051); or the first and second seats are mechanically connected or secured to the game table; or the first and second seats are releasably connected or secured to the game table; or that the game equipment comprises mechanical securing elements for securing the first and second seat to the game table.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Yoon (20030181264).

	Regarding claim 20, Zheng (Figures 1-12) teaches a game table for exercise by playing a ball game with legs, the game table comprises: a first table side wall structure (Fig. 1, Part No. 22c) extending downwards from the table top structure and a second table side wall structure (30a) extending downwards from the table top structure. 
 	Zheng does not teach the first and second table side wall structure comprise table support legs extending from the table top structure downwards; or the first and second table side wall structure comprise table support legs extending from4Serial No. UnassignedAttorney Dkt: 44610-24 PCT USAmendment dated: July 7, 2020 the table top structure downwards, the first and second table side wall structure comprising one table support leg provided in connection with the first and second table top end such that the table support legs define the first and second opening with the first and second table top ends, respectively.  
 	Yoon (Figures 1-22) teaches the first and second table side wall structure comprise table support legs (Fig. 2-3, Part No. 24) (Para. 0044-0045) extending from the table top structure downwards; or the first and second table side wall structure comprise table support legs extending from4Serial No. UnassignedAttorney Dkt: 44610-24 PCT USAmendment dated: July 7, 2020 the table top structure downwards, the first and second table side wall structure comprising one table support leg (24) provided in connection with the first and second table top end such that the table support legs (24) define the first and second opening with the first and second table top ends, respectively (See Fig. 2-3).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Zheng with the first and second table side wall structure comprise table support legs extending from the table top structure downwards as taught by Yoon as a means of providing legs/feet to bottoms of a ball catching apparatus in order to support the apparatus for use (Yoon: Para. 0044-0045).


	Regarding claim 21, the modified Zheng (Figures 1-12) teaches a game table for exercise by playing a ball game with legs, the game table comprises: a first table side wall structure (Fig. 1, Part No. 22c) extending downwards from the table top structure and a second table side wall structure (30a) extending downwards from the table top structure. 
 	The modified Zheng does not teach the first and second table side walls are connected to the table support legs, respectively, the first and second table side walls forming table side wall surfaces of the channel-like game space; or the first and second table side walls are connected to the table support legs and to the first and second table top side supports, respectively, the first and second table side walls forming table side wall surfaces of the channel-like game space.  
	Yoon (Figures 1-22) teaches the first and second table side walls (Fig. 2-3, Part No. 12) are connected to the table support legs (Fig. 2-3, Part No. 24) (Para. 0044-0045), respectively, the first and second table side walls forming table side wall surfaces of the channel-like game space (See Fig. 2-3).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Zheng with the first and second table side walls are connected to the table support legs as taught by Yoon as a means of providing legs/feet to bottoms of a ball catching apparatus in order to support the apparatus for use (Yoon: Para. 0044-0045).


	Regarding claim 22, Zheng (Figures 1-12) teaches the game table comprises: a first table end frame provided in connection with the table top structure, the first table end frame having a U-shaped form defining the first opening of the game space and arranged to form the table support legs and the first table top end, and a second table end frame provided in connection with the table top structure, the second table end frame having a U-shaped form defining the second opening of the game space and arranged to form the table support legs and the second table top end; or a first table end frame (Fig. 1, Part No. 24d) provided in connection with the table top structure, the first table end frame (Fig. 1, Part No. 24d) having a circumferential form defining the first opening of the game space and the first table top end (See fig. 1), and a second table end frame (24b) provided in connection with the table top structure, the second table end frame having a circumferential form defining the second opening of the game space and the second table top end (See Fig. 1).  
 	Zheng does not teach a first table end frame arranged to form the table support legs, and a second table end frame arranged to form the table support legs.
	Yoon (Figures 1-22) teaches a first table end frame arranged to form the table support legs (Fig. 2-3, Part No. 24) (Para. 0044-0045), and a second table end frame arranged to form the table support legs (24) (See Fig. 2-3).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the Zheng with a first table end frame arranged to form the table support legs as taught by Yoon as a means of providing legs/feet to bottoms of a ball catching apparatus in order to support the apparatus for use (Yoon: Para. 0044-0045).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.G./Examiner, Art Unit 3711                                                                                                                                                                                                        /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711